Citation Nr: 0209020	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left wrist fracture 
secondary to service-connected disability of the left tibia.

(The issue of entitlement to an increased evaluation for 
residuals of a stress fracture of the left tibia, with 
callous formation will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to October 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying an increased evaluation for 
residuals of a stress fracture of the left tibia with callous 
formation.  The case was remanded to the RO in January 1999 
for further development.  While the case was in remand 
status, the veteran perfected an appeal of a November 1998 
rating decision, which denied entitlement to service 
connection for a left wrist fracture secondary to the 
service-connected disability of the left tibia.  The case was 
returned to the Board in April 2002.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the residuals of a 
stress fracture of the left tibia, with callous formation, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

 
FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  A left wrist fracture was not caused or chronically 
worsened by service-connected residuals of a stress fracture 
of the left tibia with callous formation.


CONCLUSION OF LAW

A left wrist fracture is not proximately due to or the result 
of service-connected residuals of a stress fracture of the 
left tibia with callous formation.  38 C.F.R. § 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran is service connected for 
residuals of a stress fracture of the left tibia with callous 
formation.

The claim for service connection for a left wrist fracture 
secondary to the service-connected disability of the left 
tibia was received at the RO in July 1998.

In a July 1998 VA triage report, it was initially noted that 
the veteran was seen with a history of bracing a fall on his 
left leg with his left wrist.  In a subsequent history of the 
incident, it was noted that the veteran's right ankle had 
twisted and that in order to break the fall, he used his left 
wrist.  The diagnostic impression following examination was 
radial fracture, status post closed reduction of the wrist.  
Rest, ice, and Motrin were prescribed for the ankle sprain.  
A July 1998 VA hospitalization report reveals that the 
veteran underwent an open reduction and internal fixation for 
a left distal radius fracture.

Later medical evidence documenting the status of the 
veteran's left wrist is also of record.

In an August 1998 statement, the veteran's fiancée reported 
that she witnessed the July 1998 fall resulting in the 
veteran's left wrist fracture.  She stated that the veteran 
fell down a staircase and that his facial expression led her 
to believe that he experienced sharp pain in his leg or foot 
before the fall.

The veteran underwent a VA orthopedic examination in 
September 1998.  He reported that he sustained a fracture of 
his left tibia in 1991 and that he had experienced persistent 
pain and swelling of the distal tibial region.  He stated 
that weight-bearing and walking increased his pain.  In 1998, 
he fell on his left wrist and suffered a distal radial 
fracture which was treated with open reduction.  Following 
examination, the diagnosis was a history of distal tibial 
fracture and recent left distal radial fracture with open 
reduction surgery.

In a subsequent October 1998 VA orthopedic examination, the 
examiner reiterated the findings from the September 1998 VA 
examination and also noted findings from a 1994 VA 
examination, to include a normal gait. Range of motion of the 
knees was from 0 to 145 degrees. The veteran was stable to 
varus and valgus stress.  He had a negative drawer and 
Lachman's tests.  There was no pain in the medial or lateral 
joint lines or patellofemoral joints.  There were no gross 
deformities or masses noted at that time.  There was no 
evidence of calf swelling or pitting edema.  Ankle exam 
showed 30 degrees of ankle dorsiflexion, 35 degrees of ankle 
plantar flexion, and 30 degrees of subtalar motion, all 
without crepitus.  Motor examination was normal.  Based on 
both the 1994 and 1998 VA examinations, the examiner believed 
that the fracture of the wrist was not in any way or form 
related to the veteran's leg condition.  The examiner stated 
that it was true that the veteran may have leg pain and that 
he did sustain a left wrist fracture, but in no way were 
those two events connected.  He noted that the veteran did 
not seem to have any evidence of weakness or an abnormal gait 
at that time and that it was unlikely that the left lower 
extremity condition caused his left wrist fracture.

The veteran provided testimony at an April 2000 hearing 
before an RO hearing officer.  With respect to the 
circumstances of the left wrist injury, he testified that 
while he was walking up a flight of stairs his left leg 
basically gave out without warning.  He stated that the pain 
was so tremendous that he was not able to maintain his 
balance and as a result he fell and injured his left wrist.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  For the purpose of this decision 
the Board will assume that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to the 
issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been adequately put 
on notice of the evidence and information necessary to 
substantiate the claim.  The veteran has submitted testimony 
and statements evidencing his understanding of the evidence 
and information needed to substantiate the claim.  In 
addition, the RO has obtained all available evidence and 
information necessary to substantiate the claim, to include 
all pertinent treatment records and appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the VCAA and the implementing 
regulations would only serve to further delay resolution of 
the claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the claim.

III.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The veteran is competent to state that the fall in July 1998 
resulted from his left leg giving out, but neither the 
veteran nor his fiancée is competent to relate the giving out 
of his left leg to the service-connected disability.  In this 
regard, the Board notes that lay persons are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the Board notes that the history provided 
by the veteran for clinical purposes in July 1998 includes no 
reference to the service-connected disability of the left 
tibia.  Rather, he indicated that he fell after twisting his 
right ankle.  This history is consistent with the 
contemporary clinical evidence showing that he was found to 
have a sprain of the right ankle.  Furthermore, a VA examiner 
in October 1998 clearly stated that the fracture of the wrist 
was not in any way or form related to the veteran's left leg 
condition.  The examiner properly supported this opinion, 
noting the evidence showing that the disability of the 
veteran's left tibia was not productive of gait impairment.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a left wrist fracture 
secondary to service-connected residuals of a stress fracture 
of the left tibia with callous formation is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

